DETAILED ACTION
Claims 1-20 are pending. Claims 1, 11 and 15 are in independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Please see the examiner suggestions for claim amendments below with respect to the rejections of independent claims 11 and 15 to overcome the prior art rejections. Feel free to contact the examiner if you have any questions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1:
Claims 1-10 recite a gaming system that includes at least a processor and memory device. Thus, the claims are directed to a machine which is one of the statutory categories of invention.   

Step 2A: Prong One:
Claim 1 recites, with emphasis added: 

a processor; and 
a memory device storing a plurality of instructions, that when executed by the processor, cause the processor to: 
receive first credit data regarding a first credit amount displayed via a first individual credit meter of a first display device of a first electronic gaming machine, 
receive second credit data regarding a second credit amount on a second individual credit meter of a second electronic gaming machine, displayed via a second individual credit meter of a second display device of a second electronic gaming machine, 
maintain, for a joint credit meter, a joint credit balance comprising the first credit amount and the second credit amount, [the examiner submits that the foregoing underlined portion comprises an abstract idea because it is analogous to a fundamental economic principle and evaluations that may be performed in the human mind]
communicate data that results in the first electronic gaming machine displaying, via the first display device, the joint credit balance in the joint credit meter, and 
communicate data that results in the second electronic gaming machine displaying, via the second display device, the joint credit balance in the joint credit meter.
Thus, the examiner submits that claim 1 recites an abstract idea. 

Step 2A: Prong Two:
Next, the claim is evaluated to determine whether the abstract idea is integrated into a practical application.
The foregoing limitations of claim 1 that are not underlined above comprise additional limitations.
Regarding, “a processor; and a memory device storing a plurality of instructions, that when executed by the processor, cause the processor to” – the examiner submits that these additional 
Regarding “receive first credit data regarding a first credit amount displayed via a first individual credit meter of a first display device of a first electronic gaming machine”, “receive second credit data regarding a second credit amount on a second individual credit meter of a second electronic gaming machine, displayed via a second individual credit meter of a second display device of a second electronic gaming machine”, “communicate data that results in the first electronic gaming machine displaying, via the first display device, the joint credit balance in the joint credit meter”, and “communicate data that results in the second electronic gaming machine displaying, via the second display device, the joint credit balance in the joint credit meter”, the examiner submits that each of these limitations are analogous to insignificant extra-solution activity to the abstract idea because they are analogous to limitations that amount to necessary data gathering and outputting as discussed in MPEP 2106.05(g). 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions as a combination merely provide extra-solution activity, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Step 2B
The examiner submits that claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons discussed above with respect to the conclusion that the claims are not integrated into a practical application.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 10) includes “a second individual credit meter” – it is unclear whether this element is the same as, or different from, the “a second individual credit meter” recited on line 9 of claim 1.   
Claims 2-10 are rejected to for the incorporation of the above through their dependencies on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2011/0159940 to Acres (“Acres”).

Regarding claim 1, Acres discloses: 
A gaming system comprising: 
a processor; and a memory device storing a plurality of instructions, that when executed by the processor, cause the processor to: (see at least FIG. 1A and 3 (and the corresponding descriptions thereof))
receive first credit data regarding a first credit amount displayed via a first individual credit meter of a first display device of a first electronic gaming machine, (see at least FIG. 8A and the corresponding description thereof (e.g., at least [0096]-[0100]); see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another)
receive second credit data regarding a second credit amount on a second individual credit meter of a second electronic gaming machine, displayed via a second individual credit meter of a second display device of a second electronic gaming machine, (see at least FIG. 8A and the corresponding description thereof (e.g., at least [0096]-[0100]); see also at 
maintain, for a joint credit meter, a joint credit balance comprising the first credit amount and the second credit amount, (see the “common credit meter” discussed throughout Acres. Note, [0069] includes “By referring to an element as "common" in this application, it is meant that it is similarly shown on the displays of both gaming devices and manipulated substantially simultaneously.”; also see at least FIG. 8A and the corresponding description thereof (e.g., at least [0096]-[0100]); see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another))
communicate data that results in the first electronic gaming machine displaying, via the first display device, the joint credit balance in the joint credit meter, and (see at least FIG. 8A and the corresponding description thereof (e.g., at least [0096]-[0100]), [0019]; see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another)
communicate data that results in the second electronic gaming machine displaying, via the second display device, the joint credit balance in the joint credit meter. (see at least FIG. 8A and the corresponding description thereof (e.g., at least [0096]-[0100]), [0019]; see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another)

Regarding claim 2, Acres discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein, responsive to a change of one of the first credit amount and the second credit amount, the plurality of instructions, when executed by the processor, cause the processor to, make a corresponding change to the joint credit balance, communicate data that results in the first electronic gaming machine displaying, via the first display device, the changed joint credit balance in the joint credit meter, and communicate data that results in the second electronic gaming machine displaying, via the second display device, the changed joint credit balance in the joint credit meter. (see at least FIG. 8A and the corresponding description thereof (e.g., at least [0096]-[0100]))

Regarding claim 3, Acres discloses each of the limitations of claim 2 as discussed above, and further discloses: 
wherein the change to one of the first credit amount and the second credit amount comprises one of: a wager amount deducted from the first individual credit meter for a play of a first wagering game of the first electronic gaming machine, a wager amount deducted from the second individual credit meter for a play of a second wagering game of the second electronic gaming machine, an amount added to the first individual credit meter from a play of the first wagering game, an amount added to the second individual credit meter from a play of the second wagering game, a cash-out of the first individual credit meter, a cash-out of the second individual credit meter, a player deposit of a first amount of funds to the first individual credit meter, and a player deposit of a second amount of funds to the second individual credit meter. (see at least FIG. 8A and the corresponding description thereof (e.g., at least [0096]-[0100]))

Regarding claim 4, Acres discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein responsive to an occurrence of a credit transfer triggering event, the plurality of instructions, when executed by the processor, cause the processor to cause a transfer of credits from the first individual credit meter to the second individual credit meter without causing a change to the joint credit meter. (see [0101] and [0104] in conjunction with the example described in [0096]-[0100])

Regarding claim 5, Acres discloses each of the limitations of claim 4 as discussed above, and further discloses:
wherein the credit transfer triggering event comprises one of: the first individual credit meter reaching a first designated credit level and the second individual credit meter reaching a second designated credit level. (see at least [0101] and [0104])

Regarding claim 6, Acres discloses each of the limitations of claim 4 as discussed above, and further discloses: 
wherein the credit transfer triggering event comprises one of: a first input received via a first input device of the first electronic gaming machine, and a second input received via a second input device of the second electronic gaming machine. (see at least [0021],  [0101] and [0104])

Regarding claim 10, Acres discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the plurality of instructions, when executed by the processor, cause the processor to receive, from the first electronic gaming machine, player fund data based a monetary value associated with a physical item received by an acceptor of the first electronic gaming machine. (see at least the discussion of the bill/coin acceptors in [0021], [0025], [0030]-[0031]; see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another)


A gaming system comprising: 
a processor; and a memory device storing a plurality of instructions, that when executed by the processor, cause the processor to: (see at least FIG. 1A and 3 (and the corresponding descriptions thereof))
maintain a joint credit balance for a joint credit meter for each of a first electronic gaming machine and a second electronic gaming machine, (see the “common credit meter” discussed throughout Acres. Note, [0069] includes “By referring to an element as "common" in this application, it is meant that it is similarly shown on the displays of both gaming devices and manipulated substantially simultaneously.”; also see at least FIGS. 8A-8B and the corresponding description thereof (e.g., at least [0096]-[0104]); see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another))
communicate data that results in a display of the joint credit balance in the joint credit meter via a first display device of the first electronic gaming machine, (see at least FIGS. 8A-8B and the corresponding description thereof (e.g., at least [0096]-[0104]), [0019]; see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another)
communicate data that results in a display of the joint credit balance in the joint credit meter via a second display device of the second electronic gaming machine, (see at least FIGS. 8A-8B and the corresponding description thereof (e.g., at least [0096]-[0104]), [0019]; see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another)
communicate data that results in a first credit amount equal to the joint credit balance to be displayed via a first individual credit meter of the first display device of the first electronic gaming machine, and (see at least FIGS. 8A-8B and the corresponding 
communicate data that results in a second credit amount equal to a zero balance to be displayed via a second individual credit meter of the second display device of the second electronic gaming machine. (see at least FIGS. 8A-8B and the corresponding description thereof (e.g., at least [0096]-[0104]), [0019]; see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another. 
To overcome this particular rejection, the examiner suggests amending the claims to include maintaining the zero balance throughout the gaming session(s) of player(s) using the second credit meter (or something to that effect). Note, the examiner has not closely reviewed the specification to determine if these particular suggested terms are supported.)

Regarding claim 12, Acres discloses each of the limitations of claim 11 as discussed above, and further discloses: 
wherein, responsive to a change of the first credit amount, the plurality of instructions, when executed by the processor, cause the processor to, make a corresponding change to the joint credit balance, communicate data that results in the first electronic gaming machine displaying, via the first display device, the changed joint credit balance in the joint credit meter, and communicate data that results in the second electronic gaming machine displaying, via the second display device, the changed joint credit balance in the joint credit meter. (see at least FIGS. 8A-8B and the corresponding description thereof (e.g., at least [0096]-[0104]))


wherein the change to the first credit amount comprises one of: a wager amount deducted from the first individual credit meter for a play of a first wagering game of the first electronic gaming machine, a wager amount deducted from the first individual credit meter for a play of a second wagering game of the second electronic gaming machine, an amount added to the first individual credit meter from a play of the first wagering game, an amount added to the first individual credit meter from a play of the second wagering game, a cash-out of the first individual credit meter, and a player deposit of a first amount of funds to the first individual credit meter. (see at least FIGS. 8A-8B and the corresponding description thereof (e.g., at least [0096]-[0104]))

Regarding claim 14, Acres discloses each of the limitations of claim 11 as discussed above, and further discloses: 
wherein the plurality of instructions, when executed by the processor, cause the processor to receive, from the first electronic gaming machine, player fund data based a monetary value associated with a physical item received by an acceptor of the first electronic gaming machine. (see at least the discussion of the bill/coin acceptors in [0021], [0025], [0030]-[0031]; see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Acres in view of U.S. Patent Publication No. 2013/0072289 to Nelson et al. (“Nelson”).

Regarding claim 7, Acres discloses each of the limitations of claim 1 as discussed above, and further discloses that a first player may decide how many credits to pass long to the second credit meter on a second gaming device which is used by a second player. (see at least [0101]). Moreover, [0104] of Acres includes, with emphasis added: 
if one of two friends has already lost all of his or her daily budgeted money, the other friend may direct some of his or her credits to the secondary credit meter at the second gaming device so that the friends can still have a shared gaming experience while the friend with the remaining money controls the amount loaned or given to the other friend.

However, Acres does not appear to expressly disclose:
wherein the plurality of instructions, when executed by the processor, cause the processor to, receive from the first electronic gaming machine, data associated with a player input associated with a credit transfer condition for causing a credit transfer between the first individual credit meter of the first electronic gaming machine and the second individual credit meter of the second electronic gaming machine.

Nelson discloses:
wherein the plurality of instructions, when executed by the processor, cause the processor to, receive from the first electronic gaming machine, data associated with a player input associated with a credit transfer condition for causing a credit transfer between the first individual credit meter of the first electronic gaming machine and the second individual credit meter of the second electronic gaming machine. (see at least [0007] which includes allocating deposits based on the credits in each credit meter; see also [0086]-[0088]; see also [0092] which includes “[i]t should be appreciated that, in certain embodiments, the gaming system stores the player's choice as to how deposits should be split between or among the displayed credit meters and applies that same choice to future currency deposits of the same amount or, in some embodiments, of different amounts. For instance, in this example embodiment, the next time the player deposits $20, the gaming system will automatically allocate $10 to the first displayed credit meter and $10 to the second displayed credit meter.”)



Regarding claim 8, the Acres/Nelson combination discloses each of the limitations of claim 7 as discussed above, and further discloses: 
wherein the credit transfer condition is based on an amount of one of the first individual credit meter and the second individual credit meter. (see Nelson. More specifically, see at least [0007] and [0086]-[0087])

Claims 9, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Acres in view of U.S. Patent Publication No. 2019/0188963 to Higgins et al. (“Higgins”).

Regarding claim 9, Acres discloses each of the limitations of claim 1 as discussed above, and further discloses: (a) transferring funds from bank accounts, credit cards, casino accounts or “other sources of funding” (e.g., see at least [0030]); and (b) the use of server based gaming 
wherein, the plurality of instructions, when executed by the processor, cause the processor to, maintain the joint credit balance in an account maintained by a gaming establishment fund management system.

Higgins discloses the use of a gaming establishment fund management system that maintains accounts (e.g., see at least [0015]-[0019]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain Acre’s joint credit balance in an account maintained by a gaming establishment fund management system (such as the account described throughout Higgins (see at least [0015]-[0019])) because: (a) it is known that such a configuration provides the known benefits of accessing funds maintained by banks/financial institutions (as described in at least [0019] of Higgins) and enabling players to purchase goods and/or services (as described in at least [0018] of Higgins); and (b) Acres suggests using: (i) bank accounts, credit cards, casino accounts or “other sources of funding” (e.g., see at least [0030]); and (ii) server based gaming environments and player tracking systems (e.g., see at least [0026], [0050]-[0051]). Also, as set forth above, the combination of Acres and Higgins discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 15, Acres discloses: 
A gaming system comprising: 
a processor; and a memory device storing a plurality of instructions, that when executed by the processor, cause the processor to: (see at least FIG. 1A and 3 (and the corresponding descriptions thereof))
cause a joint account . . . to maintain a joint credit balance for a joint credit meter for a first electronic gaming machine and a second electronic gaming machine, (see the “common credit meter” discussed throughout Acres. Note, [0069] includes “By referring to an element as "common" in this application, it is meant that it is similarly shown on the displays of both gaming devices and manipulated substantially simultaneously.”; also see at least FIG. 8A and the corresponding description thereof (e.g., at least [0096]-[0100]); see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another))
communicate data that results in a display of the joint credit balance in the joint credit meter via a first display device of the first electronic gaming machine, (see at least FIG. 8A and the corresponding description thereof (e.g., at least [0096]-[0100]), [0019]; see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another)
communicate data that results in a display of the joint credit balance in the joint credit meter via a second display device of the second electronic gaming machine, (e.g., at least [0096]-[0100]), [0019]; see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another)
communicate data that results in a first credit amount equal to a zero balance to be displayed via a first individual credit meter of the first display device of the first electronic gaming machine, and (e.g., at least [0096]-[0100]), [0019], [0102] and [0104]; see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another) communicate data that results in a second credit amount equal to a zero balance to be displayed via a second individual credit meter of the second display device of the second electronic gaming machine. (e.g., at least [0096]-[0100]), [0019], [0102] and [0104]; see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another)
To overcome this particular rejection, the examiner suggests amending the claims to include maintaining the zero balances throughout the gaming session(s) of player(s). Note, the examiner has not closely reviewed the specification to determine if these particular suggested terms are supported.)

Although Acres discloses (a) transferring funds from bank accounts, credit cards, casino accounts or “other sources of funding” (e.g., see at least [0030]); and (b) the use of server based gaming environments and player tracking systems (e.g., see at least [0026], [0050]-[0051]), Acres does not appear to expressly disclose that the joint account is maintained by a gaming establishment fund management system.

Higgins discloses the use of a gaming establishment fund management system that maintains accounts (e.g., see at least [0015]-[0019]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain Acre’s joint credit balance in an account maintained by a gaming establishment fund management system (such as the account described throughout Higgins (see at least [0015]-[0019])) because: (a) it is known that such a configuration provides 

Regarding claim 16, the Acres/Higgins combination discloses each of the limitations of claim 15 as discussed above, and further discloses: 
wherein, responsive to a change of the joint credit balance, the plurality of instructions, when executed by the processor, cause the processor to, make a corresponding change to the joint account, communicate data that results in the first electronic gaming machine displaying, via the first display device, the changed joint credit balance in the joint credit meter, and communicate data that results in the second electronic gaming machine displaying, via the second display device, the changed joint credit balance in the joint credit meter. (see at least FIG. 8A and the corresponding description thereof (e.g., at least [0096]-[0100]))


wherein the change to the joint account comprises one of: a wager amount deducted from the joint credit meter for a play of a first wagering game of the first electronic gaming machine, a wager amount deducted from the joint credit meter for a play of a second wagering game of the second electronic gaming machine, an amount added to the joint credit meter from a play of the first wagering game, and an amount added to the joint credit meter from a play of the second wagering game. (see at least FIG. 8A and the corresponding description thereof (e.g., at least [0096]-[0100]))

Regarding claim 20, the Acres/Higgins combination discloses each of the limitations of claim 15 as discussed above, and further discloses: 
wherein the plurality of instructions, when executed by the processor, cause the processor to receive, from the first electronic gaming machine, player fund data based a monetary value associated with a physical item received by an acceptor of the first electronic gaming machine. (see Acres. More specifically, see at least the discussion of the bill/coin acceptors in [0021], [0025], [0030]-[0031]; see also at least FIG. 1A and 3 (and the corresponding descriptions thereof) for the subject matter directed to the specificity as to which components are communicating with one another)

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Acres in view of Higgins and Nelson.

Regarding claim 18, the Acres/Higgins combination discloses each of the limitations of claim 15 as discussed above, and further discloses that a first player may decide how many credits to pass long to the second credit meter on a second gaming device which is used by a 
if one of two friends has already lost all of his or her daily budgeted money, the other friend may direct some of his or her credits to the secondary credit meter at the second gaming device so that the friends can still have a shared gaming experience while the friend with the remaining money controls the amount loaned or given to the other friend. (see at least [0104] of Acres)

However, the Acres/Higgins combination does not appear to expressly disclose:
wherein the plurality of instructions, when executed by the processor, cause the processor to receive from the first electronic gaming machine data associated with a player input associated with a credit transfer condition for accessing the joint credit balance.

Nelson discloses:
wherein the plurality of instructions, when executed by the processor, cause the processor to receive from the first electronic gaming machine data associated with a player input associated with a credit transfer condition for accessing the joint credit balance. (see at least [0007] which includes allocating deposits based on the credits in each credit meter; see also [0086]-[0088]; see also [0092] which includes “[i]t should be appreciated that, in certain embodiments, the gaming system stores the player's choice as to how deposits should be split between or among the displayed credit meters and applies that same choice to future currency deposits of the same amount or, in some embodiments, of different amounts. For instance, in this example embodiment, the next time the player deposits $20, the gaming system will automatically allocate $10 to the first displayed credit meter and $10 to the second displayed credit meter.”)



Regarding claim 19, the Acres/Higgins/Nelson combination discloses each of the limitations of claim 18 as discussed above, and further discloses: 
wherein the credit transfer condition limits an amount that can be wagered on the second electronic gaming machine. (see Nelson. More specifically, see at least [0007] and [0086]-[0087])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715